February 02, 2007


Ms. Judy K. Jetelina
Bracewell & Patterson
106 South St. Mary's St, Suite 800
San Antonio, TX 78205

Mr. Douglas Alexander
Alexander Dubose Jones & Townsend, LLP
515 Congress Avenue, Suite 1720
Austin, TX 78701-3520
Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763

RE:   Case Number:  05-0132
      Court of Appeals Number:  04-04-00164-CV
      Trial Court Number:  274371

Style:      UNITED SERVICES AUTOMOBILE ASSOCIATION, ALSO KNOWN AS "USAA"
      v.
      JAMES STEVEN BRITE

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jeffrey D.     |
|   |Small              |
|   |Mr. Dan Crutchfield|
|   |                   |
|   |Mr. Gerry Rickhoff |
|   |Ms. Kathryn S.     |
|   |Vaughn             |
|   |Mr. Jeffrey C.     |
|   |Londa              |